TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00635-CV





Harold Anthony Bartmess, Appellant


v.


Jamie Lynn Bartmess McKovy, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 130,340-D, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING





PER CURIAM


	Appellant, Harold Anthony Bartmess, has filed a motion to dismiss the appeal.  The
motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:    February 22, 1995
Do Not Publish